TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 12, 2013



                                     NO. 03-12-00765-CV


                                         R. I., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES PUIRYEAR, PEMBERTON AND ROSE
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the district court

is in all things affirmed. It FURTHER appearing that the appellant is indigent and unable to pay

costs, that no adjudication as to costs is made; and that this decision be certified below for

observance.